Citation Nr: 1716564	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  07-29 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral pes planus, prior to June 22, 2015, and higher than 50 percent, thereafter.

2.  Entitlement to an initial rating higher than 10 percent for bilateral plantar fasciitis with plantar heel spur.

3.  Entitlement to a rating higher than 20 percent for degenerative disc disease at L4/L5, L5-S1, prior to March 1, 2011, and higher than 40 percent, thereafter.

4.  Entitlement to initial compensable ratings for lumbar radiculopathy of the bilateral lower extremities, included with the previously assigned 10 percent ratings for diabetic peripheral neuropathy of the bilateral lower extremities, prior to June 22, 2015, and 20 percent ratings, thereafter.

5.  Whether the Veteran is entitled to retroactive payment based on a combined 100 percent disability rating, effective from September 24, 2010.


REPRESENTATION

Veteran represented by:	


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to April 1979 and June 1979 to November 1993. 

The issue of entitlement to increased ratings for degenerative disc disease comes before the Board of Veterans' Appeals (BVA or Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. A notice of disagreement was received in February 2007, a Statement of the Case was issued in August 2007, and a VA Form 9 was received in September 2007.

The issues of entitlement to increased ratings for bilateral pes planus and bilateral plantar fasciitis come before the Board from an August 2010 rating decision of the VA RO in Columbia, South Carolina. A notice of disagreement was received in January 2011, a Statement of the Case was issued in May 2012, and a VA Form 9 was received in July 2012.

The issues of entitlement to increased ratings for lumbar radiculopathy of the bilateral lower extremities come before the Board from a June 2011 rating decision of the RO in Columbia, South Carolina. A notice of disagreement was received in July 2011, a Statement of the Case was issued in May 2012, and a VA Form 9 was received in July 2012.

The issue of whether the Veteran is entitled to a retroactive payment based on a combined 100 percent disability rating, effective from September 24, 2010, comes before the Board from an August 2011 rating decision of the VA RO in Columbia, South Carolina. A notice of disagreement was received in October 2011, a Statement of the Case was issued in May 2012, and a VA Form 9 was received in July 2012.  After reviewing the Veteran's contentions and evidence of record, particularly a December 2015 statement, the Board finds that this issue on appeal is more accurately stated as listed on the title page of this decision.

The issue of entitlement to increased ratings for degenerative disc disease at L4/L5, L5-S1 was remanded in a March 2009 Board decision for further development.

In a June 2011 rating decision, the RO granted an increased evaluation of 40 percent for degenerative disc disease, L4/L5, L5-S1, effective March 1, 2011.  In an August 2015 rating decision, the RO granted an increased evaluation of 50 percent for bilateral pes planus, effective June 22, 2015.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluations for the entire period on appeal.  The issues remain on appeal, as the Veteran has not indicated satisfaction. A.B. v. Brown, 6 Vet. App. 35 (1993).

In March 2015, the Board remanded these claims for additional development.  The issue of whether the Veteran is entitled to a retroactive payment based on a combined 100 percent disability rating, effective from September 24, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 22, 2015, the Veteran's bilateral pes planus was shown to be manifested by no more than moderate disability with pain on manipulation and characteristic callosities.

2.  From June 22, 2015, the Veteran is receiving the maximum schedular evaluation for bilateral pes planus.

3.  The Veteran's bilateral plantar fasciitis is not manifested by all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, and shortened plantar fascia.

4.  Prior to March 1, 2011, the Veteran's lumbar spine disability was not manifested by a forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; the Veteran did not have incapacitating episodes having a total duration of at least 4 weeks during the prior 12 months.

5.  From March 1, 2011, the Veteran's lumbar spine disability is not manifested by ankylosis or incapacitating episodes due to intervertebral disc syndrome having a total duration of at least 6 weeks during the past twelve months.

6.  Although the Veteran's lumbar radiculopathy of the bilateral lower extremities has been manifested by, at most, moderate symptoms in each leg, assigning separate compensable ratings for such disability would violate the rule of pyramiding as the Veteran is already in receipt of separate 10 percent ratings, prior to June 22, 2015 and separate 20 percent ratings, from June 22, 2015, for diabetic neuropathy of the right and left lower extremities.


CONCLUSIONS OF LAW

1.  Prior to June 22, 2015, the criteria for an initial rating higher than 10 percent for bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5276 (2016).

2.  From June 22, 2015, there is no legal basis for the assignment of a disability evaluation higher than 50 percent for bilateral pes planus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code 5276 (2016).

3.  The criteria for an initial rating higher than 10 percent for bilateral plantar fasciitis with plantar heel spur are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5278 (2016).

4.  Prior to March 1, 2011, the criteria for a rating higher than 20 percent for degenerative disc disease at L4/L5, L5-S1, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).

5.  From March 1, 2011, the criteria for a rating higher than 40 percent for degenerative disc disease at L4/L5, L5-S1, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016).

6.  The criteria for initial compensable ratings for lumbar radiculopathy of the bilateral lower extremities are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7,4.14, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014). 

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection or entitlement to higher initial ratings, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue. Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Rather, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

As noted in the introduction, the Veteran received timely SOC's for each issue on appeal.

The VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary. Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service treatment records and VA examinations. There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

While the Board notes the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that here, it is not applicable to the issues on appeal. The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, bilateral pes planus and plantar fasciitis do not require range of motion testing.  Furthermore, for the Veteran's lumbar spine disability, although the spine examinations do not provide range of motion in weight bearing and non-weight bearing and active and passive motion, the Board finds that it may nonetheless proceed to adjudication of the claim.  A new examination would not reveal such range of motion findings present prior to March 2011, and as of March 2011, the range of motion necessary for a higher evaluation would be no range of motion, or ankylosis of the lumbar or entire spine. At no point has the Veteran alleged that his spine is fixed, and in the most recent VA examination, the examiner specifically noted that the Veteran's spine was not ankylosed.  Additionally, the Board also notes that the Veteran has not challenged the adequacy of the VA medical examinations.  Thus, remand for examinations that complies with Correia would not provide any additional benefit to the Veteran.

In March 2015, the Board remanded these claims to afford the Veteran VA examinations for his bilateral pes planus, bilateral plantar fasciitis, and lumbar radiculopathy and lumbar spine disability.  The Veteran was afforded VA examinations for these disabilities in June 2015.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II. Increased Ratings

The Veteran seeks entitlement to increased ratings for his bilateral pes planus, bilateral plantar fasciitis with plantar heel spur, degenerative disc disease, and lumbar radiculopathy.

Disability evaluations are determined by application of criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is required. See Fenderson, 12 Vet. App. at 126.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10. Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40. Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion Diagnostic Codes. See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran. Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the Diagnostic Codes for limitation of motion. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

A.  Entitlement to an Initial Rating Higher than 10 Percent for Bilateral Pes Planus, Prior to June 22, 2015, and to a Rating Higher than 50 Percent, Thereafter

Service connection for bilateral pes planus was established by an August 2010 rating decision, at which time a 10 percent rating was assigned, under Diagnostic Code 5276, effective from July 2006.

In an August 2015 rating decision, the Veteran's disability rating was increased to 50 percent, effective June 22, 2015.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a rating of 10 percent is warranted when there is moderate bilateral or unilateral pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  

A 30 percent is warranted when there is severe flatfoot including objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

A rating of 50 percent is warranted for pronounced flatfeet including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendoachillis on manipulation, not improved by orthopedic shoes or appliances. Id.

It is not expected, especially with the more fully described grades of disability, that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21. On this issue, the criteria for evaluating pes planus are not expressly written in the conjunctive, as there is no "and" in the listed symptoms. Accordingly, it is not expected that all cases of pes planus will show all the findings specified. See Dyess v. Derwinski, 1 Vet. App. 448, 455-56 (1991) (applying 38 C.F.R. § 4.21 when evaluating pes planus). See also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (the cases in which the Court has indicated that 38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive). Essentially the criteria for pes planus list symptoms equating to mild, moderate, severe and pronounced pes planus. Additionally, the criteria for evaluating pes planus are not successive in nature; thus, it is not necessary that all criteria be met for a lower rating to allow for the next higher rating. See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

Prior to June 22, 2015

The Veteran has indicated that he experiences constant foot pain. The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). Here, however, the evidence of record establishes that the Veteran is not entitled to a rating higher than 10 percent, prior to June 22, 2015. A rating higher than 10 percent is not warranted, as there is no evidence of severe pes planus.  See September 2009, March 2011, May 2012 VA examinations. Although the Veteran suffers from symptoms such as pain on manipulation and callosities, prior to June 22, 2015, there was no objective evidence of marked deformity or swelling or other symptoms indicative of severe pes planus.  For example, the September 2009 and March 2011 VA examinations indicated there was no edema of the feet.  Similarly, the May 2012 VA examination specifically noted that there was no objective evidence of marked deformity and no swelling on use.  

In reaching these conclusions for Diagnostic Code 5276, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability. See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown. In considering additional limitation of function, the Board acknowledges the Veteran's complaints of pain and fatigability on use.  These complaints are well documented in the Veteran's statements and treatment records. However, the Board finds a rating of 10 percent appropriately compensates the Veteran for his degree of pain, weakness, and fatigability, prior to June 22, 2015.

The Board has considered additional Diagnostic Codes; however, there is no other rating code that would allow a separate and/or increased rating for the Veteran's symptoms of bilateral pes planus.

From June 22, 2015

As noted, the Veteran's service-connected bilateral pes planus has been rated under 38 C.F.R. § 4.73, Diagnostic Code 5276, which provides that a maximum 50 percent evaluation is warranted for bilateral acquired flatfoot.  On a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that a claim remains in controversy where less than the maximum available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993). If a Veteran is at the maximum evaluation and no other criteria are applicable, there is no case in controversy. In order for a claim to proceed, there must be a benefit. 

As a result of the June 2015 VA examination, which demonstrated extreme pain, tenderness and swelling, the Veteran was granted a disability rating of 50 percent, from June 22, 2015 for pronounced pes planus.
 
In this case, the maximum schedular rating allowed for any foot disability under the applicable schedule of ratings for the foot is 50 percent. See 38 C.F.R. § 4.73, Diagnostic Codes 5276-5284.  A higher rating (and special monthly compensation) is only warranted if there is loss of use of a foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5167. However, no examination has found disability equivalent to loss of use of a foot. See 38 C.F.R. § 4.63.  As such, a higher schedular rating cannot be granted, from June 22, 2015. 

The Veteran's service-connected bilateral pes planus has been assigned the maximum schedular rating available for a foot disability, from June 22, 2015. Id.  As there is no legal basis upon which to award an increased schedular evaluation, the Veteran's appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

B.  Entitlement to an Initial Rating Higher than 10 Percent for Bilateral Plantar Fasciitis with Plantar Heel Spur

Service connection for bilateral plantar fasciitis was established by an August 2010 rating decision, at which time a 10 percent rating was assigned, effective from July 2006.

The Veteran's bilateral plantar fasciitis with plantar heel spur is rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5278, which provides ratings for acquired claw foot (pes cavus). Under Diagnostic Code 5278, a 10 percent rating is assigned for bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads. A 30 percent rating is assigned for bilateral pes cavus where there is evidence of all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads in both feet. A 50 percent rating is assigned for bilateral pes cavus where there is evidence of marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity in both feet. 38 C.F.R. § 4.71a, Diagnostic Code 5278. 

Here, the Board finds the Veteran is not entitled to a rating higher than 10 percent.  The evidence does not indicate that the Veteran has all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads in both feet.  For example, the September 2009 VA examination noted the Veteran had painful motion of the first metatarsophalangeal (MTP) joint without restricted motion and tenderness at the attachment site of the plantar fascia and at the first MTP.  There was abnormal weight-bearing with an antalgic gait and a cane.  There was no weakness or instability, no indication that all toes tended to dorsiflexion, and no indication of limitation of dorsiflexion at the ankle to right angle.  

Similarly, the May 2012 VA examiner noted that the Veteran had a gradual onset of bilateral plantar pain over the course of duty, which was eventually diagnosed as plantar fasciitis due to overuse injuries.  The toes were not noted to tend to dorsiflexion, and there was no indication that there was limitation of dorsiflexion at the ankle to right angle.

The Board notes that the Veteran's plantar fasciitis is manifested mainly by pain on use, tenderness at the MTP, and an antalgic gait.  Importantly, these symptoms were also considered when a rating was assigned for his separately rated bilateral pes planus disability.  Therefore, granting an increased rating for plantar fasciitis due to pain and tenderness would violate the rule against pyramiding under 38 C.F.R. § 4.14, as pain is contemplated by the Diagnostic Code 5276 for bilateral pes planus.

The Board recognizes the limitations that the Veteran has as a result of his service-connected bilateral plantar fasciitis. However, these limitations, including the Veteran's pain and interference with standing and walking, have been considered in the 10 percent rating assigned. Thus, to the extent that Diagnostic Code 5278 contemplates some loss of motion, an increased rating is not available under 38 C.F.R. §§ 4.40 and 4.45.

The Board has considered any and all lay statements from the Veteran about the severity of his disability, to include pain. The Veteran may be competent to report and categorize the degree of symptoms because it may only require personal knowledge. Layno v. Brown, 6 Vet. App. 465 (1994). He is not, however, competent to identify a specific level of disability of the disorder at issue according to the appropriate diagnostic code. Probative competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him. The medical findings (as provided in the examination report) directly address the criteria under which the disability is evaluated. As such, the Board finds the VA examinations to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.

For these reasons, the Board finds that a rating higher than 10 percent for the Veteran's bilateral plantar fasciitis is not warranted.

C.  Entitlement to a Rating Higher than 20 Percent for Degenerative Disc Disease at L4/L5, L5-S1, Prior to March 1, 2011, and to Higher than 40 Percent, Thereafter

Service connection for degenerative disc disease at L4/L5, L5-S1, was established by a February 1994 rating decision, at which time a 10 percent rating was assigned.

In a January 2007 rating decision, the Veteran's disability rating was increased to 20 percent, effective October 2006.  The Veteran submitted his notice of disagreement to this rating.

In a June 2011 rating decision, the RO granted an increased evaluation of 40 percent for degenerative disc disease, L4/L5, L5-S1, effective March 1, 2011.

The Veteran's lumbosacral spine disability is rated under 38 C.F.R. §4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2016). 

The Board notes that while the regulations pertaining to the disabilities of the spine have undergone recent amendments, these changes do not affect the present claim, as the Veteran's claim was filed subsequent to the most recent regulation change. Thus, the rating criteria currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, are the only rating criteria for current consideration.

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine. 

Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 40 percent when there is incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a rating of 60 percent is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Prior to March 1, 2011

From October 20, 2006 to March 1, 2011, the Veteran is assigned a 20 percent rating for his lumbar spine disability.  As noted previously, under the General Rating Formula for Diseases and Injuries of the Spine, a higher 40 percent rating is warranted only when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  

For this time period on appeal, the evidence does not indicate that the Veteran's forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  During the December 2006 VA examination, the Veteran's flexion was to 60 degrees.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 40 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. The Veteran denied any incapacitating episodes requiring bed rest over the prior 12 months during the December 2006 VA examination. For this reason, a higher rating is not warranted based on intervertebral disc syndrome is not warranted.

The current regulations also allow for separate neurological evaluations. See Note (1), General Rating Formula for Diseases and Injuries of the Spine.  Here, the Veteran is already assigned separate ratings for the bilateral lower extremities.  Additionally, there are no other complaints or findings of additional neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability. The Veteran has not complained of, or been treated for, bowel or bladder impairment related to his lumbar spine disability during the period on appeal. Therefore, additional separate ratings for associated neurologic abnormalities, other than those already assigned, are not warranted.

The Board finds that for the period prior to March 1, 2011, the objective findings of record do not reflect that the Veteran's symptoms more nearly approximate a rating higher than 20 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5242. The objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242. During this period, the Veteran had forward flexion of the thoracolumbar spine of 60 degrees, and there was no evidence of any ankylosis of the lumbar spine. 

In reaching these conclusions, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability. See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown. In considering additional limitation of function, the Board acknowledges the Veteran's complaints of pain and stiffness. These complaints are well documented in the Veteran's written statements and treatment records. However, the Board has considered the Veteran's functional limitations based on pain and finds that the current rating appropriately compensates the Veteran for his symptoms.

The Veteran has asserted that his symptoms are more severe than what is represented by a 20 percent rating. The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board finds the Veteran's statements to be credible. See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the totality of the evidence indicates the current 20 percent rating, prior to March 1, 2011, appropriately compensates the Veteran's symptoms. The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability. The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation prior to March 1, 2011.

From March 1, 2011

The Veteran is currently assigned a 40 percent rating for his lumbar spine disability, effective March 1, 2011.  Under the General Rating Formula for Diseases and Injuries of the Spine, a higher 50 percent rating is warranted only when there is unfavorable ankylosis of the thoracolumbar spine, or a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a. 

Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).

Note (5) of the General Rating Formula states that, for VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in a neutral position (zero degrees) always represents favorable ankylosis.

In this case, there have been no findings of ankylosis.  In the March 2011 VA examination, although limited, the Veteran's lumbar spine had a range of motion, and no ankylosis was noted.  A January 2014 VA treatment note reported pain on flexion of the lumbar spine, indicating some range of motion.  Additionally, although range of motion testing was not conducted at the June 2015 VA examination because the Veteran reported he was in too much pain, the examiner specifically noted that the Veteran did not have ankylosis of the spine.

Collectively, these findings demonstrate that the Veteran's lumbar spine is not fixed, and there is no diagnosis of ankylosis of the thoracolumbar spine or the entire spine, from March 1, 2011. Therefore, a rating higher than 40 percent rating under the General Rating Formula is not warranted.

The General Rating Formula also provides that neurologic abnormalities associated with a spine condition are to be rated separately. Here, the Veteran is already assigned separate ratings for the bilateral lower extremities.  Additionally, there are no other complaints or findings of additional neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability. The Veteran has not complained of, or been treated for, bowel or bladder impairment during the period on appeal. Of note, he denied such symptoms in June 2015. Therefore, additional separate ratings for associated neurologic abnormalities, other than those already assigned, are not warranted.

Finally, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows for a higher 60 percent rating if the Veteran's lumbar spine condition results in incapacitating episodes having a total duration of 6 weeks during a 12-month period. 38 C.F.R. § 4.71a. Note (1) of this Formula defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

However, the evidence does not reflect that the Veteran was prescribed bed rest for his lumbar spine condition, from March 1, 2011.  During the March 2011 VA examination, the Veteran denied any prescribed bed rest.  During the June 2015 VA examination, the Veteran reported that he had episodes of bed rest having a total duration of at least six weeks during the past 12 months; however, the examiner noted that this was medical history as described by the Veteran only, without documentation.  While the Board acknowledges these statements, they do not demonstrate incapacitating episodes as defined in the regulations, as they do not show that the Veteran spent this time in bed on his physician's orders.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the spine and nerves are the most appropriate.

In reaching these conclusions, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability. See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown. In considering additional limitation of function, the Board acknowledges the Veteran's complaints of pain and stiffness. These complaints are well documented in the Veteran's written statements and treatment records. However, the Board has considered the Veteran's functional limitations based on pain and finds that the current rating appropriately compensates the Veteran for his symptoms.

The Veteran has asserted that his symptoms are more severe than what is represented by a 40 percent rating. The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board finds the Veteran's statements to be credible. See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the totality of the evidence indicates the current 40 percent rating, from March 1, 2011, appropriately compensates the Veteran's symptoms. The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability. The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation from March 1, 2011.

For all these reasons, a rating higher than 40 percent for the Veteran's lumbar spine disability, from March 1, 2011, is not warranted.  As the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine disability do not more nearly approximate the criteria for a rating higher than 40 percent, from March 1, 2011, the benefit of the doubt doctrine is not for application and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

D.  Entitlement to Initial Compensable Ratings for Lumbar Radiculopathy of the Bilateral Lower Extremities, Included with the Previously Assigned 10 Percent Ratings for Diabetic Peripheral Neuropathy of the Bilateral Lower Extremities, Prior to June 22, 2015, and 20 Percent Ratings, Thereafter

In a June 2011 rating decision, the Veteran was awarded separate noncompensable ratings for radiculopathy of the right and left lower extremities, as secondary to the service-connected lumbar spine disability, effective March 1, 2011. 

The Veteran was afforded a VA examination in March 2011, at which time the examiner noted the Veteran had lumbar radiculopathy affecting the sciatic nerves.  Sensory was diminished in L3 through S1 dermatomes.

The Veteran was afforded a VA examination in June 2015.  He was noted to have decreased sensory results in the bilateral lower leg/ankle and bilateral feet with moderate, intermittent pain, paresthesias, and numbness.  The examiner specifically stated that the Veteran's radiculopathy was moderate.

Radiculopathy is evaluated based upon nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function. See 38 C.F.R. §§ 4.120-4.124a. 

Under Diagnostic Code 8520, mild incomplete paralysis warrants a 10 percent rating. Moderate incomplete paralysis warrants a 20 percent rating. Moderately severe incomplete paralysis warrants a 40 percent rating. Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating. An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.

Importantly, the Veteran's neurologic impairment in his bilateral legs is already evaluated on this basis for his service-connected diabetic peripheral neuropathy of the right and left lower extremities.  The Veteran's bilateral lower extremities diabetic peripheral neuropathy is assigned separate 10 percent ratings, prior to June 22, 2015, and separate 20 percent ratings, thereafter, under Diagnostic Code 8520. 

The Board notes that VA examinations indicate the Veteran's diabetic neuropathy is manifested by pain, paresthesias, and numbness.  See e.g. August 2015 VA examination.

Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14 (2016). It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Here, the Veteran's symptoms attributable to his lumbar spine radiculopathy cannot be rated separately, because to do so would violate the rule against pyramiding. See 38 C.F.R. § 4.14 (providing that evaluation of the same symptoms under different diagnostic codes is to be avoided). A separate rating would only be possible if the Veteran's diabetic peripheral neuropathy and lumbar spine radiculopathy manifested themselves differently, which is not the case here, as they both produce pain, paresthesias and numbness in the sciatic nerves.

In reaching this determination, the Board has considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.


ORDER

Prior to June 22, 2015, entitlement to an initial rating higher than 10 percent for bilateral pes planus is denied.

From June 22, 2015, entitlement to a rating higher than 50 percent for bilateral pes planus is denied.

Entitlement to an initial rating higher than 10 percent for bilateral plantar fasciitis with plantar heel spur is denied.

Prior to March 1, 2011, entitlement to a rating higher than 20 percent for degenerative disc disease at L4/L5, L5-S1 is denied.

From March 1, 2011, entitlement to a rating higher than 40 percent for degenerative disc disease at L4/L5, L5-S1 is denied.

Entitlement to initial compensable ratings for lumbar radiculopathy of the right and left lower extremities, included with the previously assigned 10 percent ratings for diabetic peripheral neuropathy of the bilateral lower extremities, prior to June 22, 2015, and 20 percent ratings, thereafter, is denied.


REMAND

The Veteran asserts he is due retroactive payment for his combined disability rating of 100 percent.

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In an August 2011 rating decision, the Veteran was granted an increased rating of 30 percent for migraine headaches, effective September 24, 2010, resulting in a combined 100 percent disability rating, effective March 1, 2011.  At the time, basic eligibility to Dependent's Educational Assistance (DEA) was also established, effective March 1, 2011.  

The Veteran submitted a notice of disagreement in October 2011, indicating that he did not understand the effective date assigned or the phrase indicating that he is considered to have a permanent and total disability for purposes of Chapter 35 benefits.  See October 2011 notice of disagreement.

Here, the Board notes that the Chapter 35 benefits questioned by the Veteran in his October 2011 notice of disagreement are the Dependents' Educational Assistance (DEA) Program.  The DEA program provides education and training opportunities to eligible dependents and survivors of certain Veterans.

In a May 2012 rating decision, the Veteran's posttraumatic stress disorder (PTSD) rating was increased to 50 percent, effective October 5, 2009, resulting in a combined rating of 100 percent, effective September 24, 2010.  The effective date for eligibility to DEA benefits was corrected to September 24, 2010.  See May 2012 rating decision.  

In a June 2012 letter, the Veteran was notified that his benefit payment would begin the first day of the month following the effective date, and that he would receive a payment covering the initial amount due under the award, minus any withholdings.  The monthly entitlement amount was noted to have an effective date of October 1, 2010 (the first day of the month following the effective date of his 100 percent combined rating - September 24, 2010).

Importantly, the Veteran has not argued that he is entitled to an effective date earlier than September 24, 2010 for his combined rating of 100 percent.  As noted in a December 2015 statement, the Veteran has indicated that the VA began his payments at the 100 percent combined rating level effective March 1, 2011, instead of the corrected earlier effective date of September 24, 2010.  The Veteran has asserted that he is due retroactive payment for the payments due during the period of time between September 24, 2010 and March 1, 2011, and he has requested an audit.

Therefore, on remand, the RO should complete a due and paid audit to determine if the Veteran was correctly paid at the 100 percent combined disability rating level, effective September 24, 2010.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's payments for the period at issue (September 24, 2010 to March 1, 2011) to determine if the Veteran was paid at the 100 percent combined disability rating level, effective September 24, 2010.  

Thereafter, prepare a due and paid audit of the Veteran's account.  

Once compiled, the audit report must be associated with the claims file, and a copy must be sent to the Veteran.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim to determine whether he is entitled to a retroactive payment based on a combined 100 percent disability rating effective September 24, 2010.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

3.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


